June 9, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         HARVELLA JONES, Appellant

NO. 14-16-00339-CV                          V.

                     THI "NINA" TRAN, ET AL, Appellee
                     ________________________________

      Today the Court heard appellant's motion to dismiss the appeal filed on
April 25, 2016. Having considered the motion and found it meritorious, we order
the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Harvella Jones.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.